United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-1699
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Derrick Estell

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Hot Springs
                                  ____________

                           Submitted: November 16, 2015
                            Filed: November 20, 2015
                                   [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Derrick Estell directly appeals after he pled guilty to two counts of brandishing
a firearm in furtherance of a crime of violence, and the district court1 sentenced him

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
to 32 years in prison. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that Estell’s prison term is
substantively unreasonable.2

       Upon careful review, we conclude that counsel’s argument lacks merit because
Estell’s prison term, representing the statutory minimum, is not subject to review for
reasonableness. See United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006).
Furthermore, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                        ______________________________




      2
        Counsel has also filed a letter pursuant to Federal Rule of Appellate Procedure
28(j), citing Johnson v. United States, 135 S. Ct. 2551 (2015). We conclude that the
Johnson decision has no bearing on Estell’s convictions or sentence.

                                         -2-